Title: To Alexander Hamilton from William S. Smith, 11 August 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            12th. Regt. on the Bronks August 11th. 1799.
          
          Enclosed I have the honor of presenting two letters received this morning from Poughkeepsie, recommending Mr. Nathaniel Baldwin as a Cadet in the 12th. Regt. your acquaintance with Capt. Bennet & Mr. Van Rants, will enable you fully to appretiate their recommendations in favour of Mr. Baldwins pursuit—Capt. Courtland has arrived at this post with a few Recruits & says he sees no present prospect of getting  any more in this County, I have of course desired him to Remain at this post, untill further orders—this Circumstance confirms me in the opinion I some time passed expressed to you, of the necessity of pushing the recruiting service in the 2d. Grand divission, the substance of which as well as several others of the 23d. ulto. & subsequent dates, rest unanswered—I have the Honor be with great respect, Your most Obedt. Humble Servt.
          
            W. S. Smith 12th. Regt
          
        